No.  04-02-00276-CV

IN RE Scott CABALLERO
Original Mandamus Proceeding
Arising from the 406th Judicial District Court, Webb County, Texas 
Trial Court No. 2002 CVG 00032604
Honorable Andres Reyes, Judge Presiding

PER CURIAM
Sitting:	Alma L. López, Justice
		Sarah B. Duncan, Justice
		Sandee Bryan Marion, Justice
 
Delivered and Filed:	May 8, 2002
PETITION FOR WRIT OF MANDAMUS DENIED
	On April 18, 2002, relator filed a petition for writ of mandamus.  This court has determined
that the relator is not entitled to the relief sought.  Therefore, the petition is DENIED.  Tex. R. App.
P. 52.8(a).  
	Relator shall pay all costs incurred in this proceeding.
							PER CURIAM
DO NOT PUBLISH